         Case 1:20-cv-03010-APM Document 157 Filed 07/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,          Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.




 State of Colorado, et al.,

                                Plaintiffs,          Case No. 1:20-cv-03715-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.


               DEFENDANT GOOGLE LLC’S STATEMENT REGARDING
                   DISPUTES INVOLVING COMPLIANCE WITH
                    SUBPOENAS ISSUED TO THIRD PARTIES

       In accordance with the Court’s Minute Order of June 29, 2021, Google submits the

following statement regarding outstanding disputes involving third-party subpoenas.

       These consolidated cases involve a large number of third-party subpoenas and many of

these third parties are working diligently to respond, and have engaged in discussions with the

parties’ counsel to negotiate modifications and/or compromises regarding subpoena compliance.

At the time of the last status conference on June 29, however, Google asked the Court to set an

interim date to raise disputes with third parties that were ripe for Court consideration based on
         Case 1:20-cv-03010-APM Document 157 Filed 07/09/21 Page 2 of 3




the failure of a number of third parties to adequately respond to and negotiate compliance with

subpoenas issued by Google. The Court’s setting of firm dates for briefing and argument for

disputes jump-started negotiations with various third parties and has led to sufficient progress

such that Google does not have any issues to raise at this time and further believes that there is

no longer a need for the July 14, 2021 hearing in light of the fact that no party has any issues to

raise regarding third-party discovery at this time.

       Depending on progress made in the coming weeks, Google may bring disputes regarding

third-party discovery to the Court’s attention for consideration at the July 30 status conference.



Dated: July 9, 2021                             Respectfully submitted,

                                                WILLIAMS & CONNOLLY LLP

                                                By: /s/ John E. Schmidtlein
                                                John E. Schmidtlein (D.C. Bar No. 441261)
                                                Benjamin M. Greenblum (D.C. Bar No. 979786)
                                                Colette T. Connor (D.C. Bar No. 991533)
                                                725 12th Street, NW
                                                Washington, DC 20005
                                                Tel: 202-434-5000
                                                jschmidtlein@wc.com
                                                bgreenblum@wc.com
                                                cconnor@wc.com

                                                WILSON SONSINI GOODRICH & ROSATI P.C.
                                                Susan A. Creighton (D.C. Bar No. 978486)
                                                Franklin M. Rubinstein (D.C. Bar No. 476674)
                                                Wendy Huang Waszmer (D.C. Bar No. 478725)
                                                1700 K Street, NW
                                                Washington, DC 20006
                                                Tel: 202-973-8800
                                                screighton@wsgr.com
                                                frubinstein@wsgr.com
                                                wwaszmer@wsgr.com




                                                  2
Case 1:20-cv-03010-APM Document 157 Filed 07/09/21 Page 3 of 3




                             ROPES & GRAY LLP
                             Mark S. Popofsky (D.C. Bar No. 454213)
                             Matthew McGinnis (pro hac vice)
                             2099 Pennsylvania Avenue, NW
                             Washington, DC 20006
                             Tel: 202-508-4624
                             Mark.Popofsky@ropesgray.com
                             Matthew.McGinnis@ropesgray.com

                             Counsel for Defendant Google LLC




                              3
